Citation Nr: 1619223	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  13-05 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to a rating in excess of 10 percent for gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hughes, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from March 1996 to May 1998. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a April 2012 rating decision of the Baltimore, Maryland Department of Veteran Affairs (VA) Regional Office (RO). 

In March 2016, a Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During his March 2016 hearing, the Veteran testified that the symptoms associated with his service-connected GERD have worsened since his most recent April 2011 VA examination.  VA treatment records dated in April 2016 also reflect complaints of increased symptoms.  As the evidence suggests that his disability may be of greater severity than reflected by the relatively remote examination report, the Board finds that a remand to afford him a current VA examination is in order.

In addition, the Veteran has testified that he is in receipt of ongoing VA treatment for his GERD symptoms.  Such records of treatment would be pertinent and perhaps critical evidence regarding the claim on appeal; VA treatment records are constructively in evidence and must be secured.

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, including any updated treatment records from the Baltimore, Maryland VA Medical Center.

2.  Afford the Veteran an appropriate VA examination to determine the current nature and severity of the service-connected GERD.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the Veteran's GERD.  The appropriate Disability Benefits Questionnaire (DBQs) should be completed for this purpose, if possible.

3.  The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




